Order and judgment (one paper), Supreme Court, New York County, entered on November 14, 1972, granting petitioners’ application to vacate an arbitration award, unanimously reversed, on the law, and vacated, without costs and without disbursements, the application denied and the petition dismissed. The rule is settled that, even if it is conceded that an error of law or fact is made by the arbitrator, his award may not be vacated. (Matter of Wilkins, 169 N. Y. 494; Matter of Brighton Mills [Rayon Corp. of Amer.], 282 App. Div. 669; Matter of Wagner [Russek’s Fifth Ave.], 281 App. Div. 825.) It is also important to note that the grounds for vacating an award are listed in CPLR 7511 and the ground upon which petitioners seek to vacate this award is not one of them. In Matter of Mole (Queen Ins. Co.) (14 A D 2d 1, 2) the court said: “The grounds for the vacating of an award by the court are specified in section 1462 of the Civil Practice Act. Newly discovered evidence is not one of the statutory grounds. The statutory grounds are exclusive [citing cases]. There is no general power On the part of the courts to grant equitable relief from arbitration awards. [Citing cases.] ” Concur —-Markewich, J. P., Kupferman, Lane and Capozzoli, JJ.